In re State of Louisiana; —Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 496-187; to the Court of Appeal, Fourth Circuit, No. 2010-K-1556.
Writ granted. The trial court’s ruling, vacating the previously obtained guilty plea in this matter is reversed. The guilty plea, which was made knowingly and voluntarily, is reinstated. The matter is remanded to the trial court for a sentencing hearing, during which the amount of restitution may be determined.
JOHNSON, J., votes to deny stay and deny writ.